Martin, J.
delivered the opinion of the court.
This is a redhibitory action, on the ground of the slave sold, being addicted to running away before the sale. The general issue was pleaded.
The District Court gave judgment for the plaintiff for the price paid for the slave, and three dollars paid for taking it, with interest from the judicial demand.
The plaintiff’s claim appears to us to have been fully established, but the defendant’s counsel has contended, that interest was improperly allowed.
Had interest been allowed before the suit was brought, we should have thought the plaintiff, having had some service from the slave, could not claim any thing from the absence of his money, but on the recision of the sale, the parties must be placed in the situation in which they were before it, and this cannot well be, unless the vendee receives back the price at once, or with interest till paid, and to this he becomes entitled, when he delivers or tenders the property.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed with costs.